
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.41

EXECUTION COPY

ESCROW AGREEMENT


        THIS ESCROW AGREEMENT ("Escrow Agreement") is entered into as of the
12th day of March, 2010, among Rosebud Mining Company, a Pennsylvania
corporation ("Buyer"), Buckeye Industrial Mining Co., an Ohio corporation (the
"Company"), Evergreen Energy Inc., a Delaware corporation ("Parent" and together
with Company, collectively, "Sellers"), and KeyBank, N.A., a national banking
association (the "Escrow Agent"). Any capitalized term used but not defined
herein shall have the meaning ascribed to it in the Purchase Agreement (as
defined below).

RECITALS:

        1.     Pursuant to the terms of that certain Asset Purchase Agreement,
dated as of the date hereof, among Buyer and Sellers (the "Purchase Agreement"),
Buyer has agreed to deliver to the Escrow Agent on the date hereof an amount
equal to Two Million Seven Hundred Eighty Five Thousand Two Hundred Dollars
($2,785,200) (together with any interest, earnings and income accrued thereon
from time to time, collectively, the "Escrow Amount") pursuant to the terms of
this Agreement.

        2.     The Escrow Amount shall be disbursed in accordance with the terms
of this Escrow Agreement.

        NOW, THEREFORE, in consideration of the mutual promises contained herein
and in the Purchase Agreement, the Parties agree as follows:

        1.    Designation of the Escrow Agent.    Buyer and Sellers hereby
designate and appoint the Escrow Agent to serve in accordance with the terms and
conditions provided in this Escrow Agreement. The Escrow Agent hereby accepts
such appointment and agrees to act as escrow agent in accordance with the terms,
conditions and instructions contained in this Escrow Agreement.

        2.    Creation of Escrow.    Concurrently with the execution and
delivery of this Escrow Agreement, Buyer shall deliver, by wire transfer of
immediately available funds, to the Escrow Agent an amount equal to Two Million
Seven Hundred Eighty Five Thousand Two Hundred Dollars ($2,785,200). The Escrow
Agent shall acknowledge in writing to each of Buyer and Sellers its receipt of
the Escrow Amount upon receipt. The Escrow Agent shall hold the Escrow Amount in
a separate account established by the Escrow Agent (the "Escrow Fund").

        3.    Investment.    The Escrow Amount shall be invested at the
direction of Parent in (a) obligations issued or guaranteed as to interest and
principal by the government of the United States or any agency or
instrumentality thereof including the Escrow Agent's Victory Institutional Money
Market Fund; (b) certificates of deposit, demand deposits, or the deposits of
banks or trust companies that are members of the Federal Deposit Insurance
Corporation, including the Escrow Agent, that have combined capital and surplus
of at least $100,000,000; or (c) any repurchase agreement of a bank or trust
company, including the Escrow Agent, organized under the United States or any
state thereof and fully collateralized by obligations described in (a) above.
From the date hereof until otherwise directed in writing by Parent, the Escrow
Agent is directed to deposit and invest the Escrow Amount in the Escrow Agent's
Victory Institutional Money Market Fund. Any interest and earnings shall be
disbursed in accordance with the terms of this Escrow Agreement. The Escrow
Agent shall be entitled and is hereby directed to sell or redeem any such
investments as necessary to make any payment or distribution in accordance with
the terms hereof.

        4.    Disbursement of Escrow Amount.    

        (a)   Unless sooner disbursed in accordance with the provisions of
Section 4(b) below, on the date twelve (12) months after the Closing Date (the
"Escrow Disbursement Date"), the Escrow Agent shall disburse the Escrow Amount
to Sellers; provided, however, that if there is a Disputed Amount (as defined
below), the amount of such payment shall be reduced by the amount of such

--------------------------------------------------------------------------------



Disputed Amount, but shall not be a negative number. For purposes hereof, the
term "Disputed Amount" shall mean the amount reasonably estimated in good faith
by Buyer, and communicated (as provided in Section 11 of this Escrow Agreement
and with explanation regarding how such estimated amount was calculated) to the
Escrow Agent and Sellers prior to the Escrow Disbursement Date, that relates to
unresolved claims for indemnification brought by Buyer pursuant to the terms of
the Purchase Agreement.

        (b)   In any event and at any time, including, without limitation, upon
the termination of the Purchase Agreement in accordance with Sections 11.1 and
11.2 thereof, the Escrow Amount, or any portion thereof, shall be disbursed by
the Escrow Agent promptly upon (i) the receipt of a final, non-appealable order
of a court of competent jurisdiction advising the Parties of the amount of the
Escrow Fund to be disbursed and the recipients thereof; (ii) a final order
issued in a binding arbitration; or (iii) joint written instructions from Buyer
and Sellers advising the Escrow Agent of the portion of the Escrow Amount to be
disbursed and the recipients thereof.

        5.    Termination.    This Escrow Agreement, and the Escrow Amount
created hereby, shall terminate upon the date upon which the Escrow Amount
(including any Disputed Amount) is fully and finally disbursed in accordance
with Section 4 above.

        6.    Fees and Expenses.    In consideration for the services to be
provided by Escrow Agent hereunder, all of the annual administrative escrow fee
of Escrow Agent (as described on Exhibit A hereto) and such other fees, costs,
charges and expenses of Escrow Agent, if any, including reasonable attorneys'
fees, which are incurred in connection with the performance of Escrow Agent's
duties and obligations hereunder shall be paid one-half by Buyer and one-half by
Sellers. Escrow Agent shall submit written information (including copies of
receipts) to Buyer and Sellers detailing the nature and amount of all expenses
which it may incur prior to payment of same.

        7.    Conditions of the Escrow Agent's Obligations.    

        (a)    Legal Counsel.    The Escrow Agent shall be entitled to employ
such legal counsel and other experts as it may deem reasonably necessary to
advise it in connection with its obligations hereunder, may rely on the advice
of such counsel, and may pay them reasonable compensation therefor, provided,
such counsel is not Calfee, Halter & Griswold LLP or Attorney Geoffrey Mosser.

        (b)    Resignation.    The Escrow Agent may resign by giving written
notice thereof to Buyer and Sellers. Buyer and Sellers may remove the Escrow
Agent at any time by furnishing to the Escrow Agent a joint written notice of
its removal along with payment of all fees and expenses to which it is entitled
through the date of termination. In the event of any such resignation or
removal, the Escrow Agent shall refrain from taking any action with respect to
the Escrow Amount and shall safely keep the Escrow Amount in accordance with the
terms hereof until it receives joint written instructions from Buyer and Sellers
or by written court order designating a successor escrow agent (which shall be a
national bank authorized to exercise corporate trust powers, and having a
combined capital and surplus of at least $5,000,000,000) and delivery of the
Escrow Amount is made over to the successor escrow agent. Upon receipt of such
joint instructions or court order the Escrow Agent shall promptly deliver the
Escrow Amount then held by it to such successor escrow agent. Any successor
escrow agent shall have all the rights, obligations, and immunities of the
Escrow Agent set forth herein. If Buyer and Sellers have failed to appoint a
successor escrow agent prior to the expiration of thirty (30) business days
following receipt of the notice of resignation or removal, the Escrow Agent may
petition any court of competent jurisdiction for the appointment of a successor
escrow agent or for other appropriate relief, and any such resulting appointment
shall be binding upon all of the Parties.

2

--------------------------------------------------------------------------------



        (c)    Liability Limitations.    Except as to its obligation to keep the
Escrow Amount safely in its custody as the Escrow Agent hereunder, the Escrow
Agent shall be indemnified, on a joint and several basis, by Buyer and Sellers
and shall not be liable to any person claiming hereunder by reason of any error
of judgment or for any act done or step taken or omitted by it in good faith or
for any mistake of fact or law or for anything which it may do or refrain from
doing in connection herewith unless caused by or arising out of its own bad
faith, gross negligence or willful misconduct.

        (d)    Reliance.    The Escrow Agent shall be entitled to rely and shall
be protected in acting in reliance upon any instructions or directions furnished
to it in writing pursuant to any provisions of this Escrow Agreement by Sellers
and Buyer and shall be entitled to treat as genuine, and as the document it
purports to be, any letter, paper or other document furnished to it and
reasonably believed by it to be genuine and to have been signed and presented by
the proper party or parties.

        (e)    Tax Matters.    The Escrow Agent does not have any interest in
the Escrow Amount hereunder but is serving only as escrow holder and has only
possession thereof. Sellers shall be responsible for reporting and the payment
of taxes (including any late payment, penalty or interest) related to any
interest earned on, or distribution of, the Escrow Amount. Any payments of
income from the Escrow Amount shall be subject to withholding regulations then
in force with respect to United States taxes. Sellers will provide the Escrow
Agent with all appropriate information at Closing to enable the Escrow Agent to
report any interest income accrued hereunder pursuant to Internal Revenue Code
Section 1099. This Section 7(e) shall survive the termination of this Escrow
Agreement or the resignation of the Escrow Agent.

        8.    Action by the Escrow Agent.    Nothing herein contained shall be
deemed to impose upon Buyer or Sellers any obligation or liability on account of
the failure of the Escrow Agent to fulfill its obligations under this Escrow
Agreement, except pursuant to Section 7(c) hereof. The Escrow Agent will not be
responsible for determining or calculating amounts to be disbursed from the
Escrow Amount, except for the interest and earnings payments to be made as
provided in Section 4.

        9.    Headings.    The headings in this Escrow Agreement are intended
solely for convenience of reference and shall be given no effect in the
construction or interpretation hereof.

        10.    Governing Law.    This Escrow Agreement shall be governed by and
construed in accordance with the laws of the State of Ohio applicable to
contracts made and to be performed entirely within the State of Ohio, without
regard to choice of law provisions.

        11.    Notices.    All notices, correspondence or other documents to be
delivered in connection herewith shall be delivered as follows:

(a)If to Buyer:

Rosebud Mining Company
301 Market Street
Kittanning, PA 16201
Attention: J. Clifford Forrest, III
Facsimile Number: (724) 543-6375

With a copy to:

Attorney Geoffrey Mosser
232 South Main Street
Cadiz, Ohio 43907
Attention: Geoffrey Mosser
Facsimile Number: (740) 942-2129

3

--------------------------------------------------------------------------------



(b)If to Sellers:

Buckeye Industrial Mining Co.
Evergreen Energy Inc.
1225 17th Street, Suite 1300
Denver, Colorado 80202-5506
Attention: William G. Laughlin
Facsimile Number: (303) 293-2992

With a copy to:

Calfee, Halter & Griswold, LLP
1400 KeyBank Center
800 Superior Avenue
Cleveland, Ohio 44114-2688
Attention: Thomas A. Cicarella
Facsimile: (216) 241-0816

(c)If to the Escrow Agent, to:

KeyBank, N.A.
127 Public Square
IAS—Escrow Department—14th Floor
Cleveland, Ohio 44114
Attention: Terrence J. Stone
Facsimile: (216) 689-3777

or to such other address as may have been designated in a prior notice. All
notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if signed by the respective person giving such
notice or other communication (in the case of any corporation the signature
shall be by an authorized officer thereof) (i) when delivered personally,
(ii) one (1) business day following deposit with a nationally recognized
overnight delivery service, or (iii) two (2) business days after being deposited
in the United States certified mail in a sealed envelope, postage prepaid,
return receipt requested.

        12.    Execution in Counterparts.    This Agreement may be executed in
multiple counterparts, each of which will be deemed an original, and all of
which together will constitute one and the same document.

        13.    Entire Agreement; Modification.    This Escrow Agreement is the
entire agreement among the Parties on the express subject matter hereof (the
escrow of the Escrow Amount). This Escrow Agreement may be modified or amended
only by mutual instructions to the Escrow Agent, signed by Buyer and Sellers,
and by a subsequent writing signed by Buyer, Sellers and the Escrow Agent.

        14.    Binding Effect.    This Escrow Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of Buyer,
Sellers and the Escrow Agent, and their respective heirs, personal
representatives, successors and permitted assigns. No other person shall have
any right hereunder.

        15.    Severability.    If any provision of this Escrow Agreement, or
the application thereof to any person or circumstance, should, for any reason
and to any extent, be invalid or unenforceable, the remainder of this Escrow
Agreement and the application of such provision to other persons or
circumstances shall not be affected thereby, but rather shall be enforced to the
greatest extent permitted by law.

4

--------------------------------------------------------------------------------



        16.    No Assignments.    This Escrow Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
successors and assigns, but may not be assigned by any party without the prior
written consent of the other parties hereto; provided, however, that Buyer may,
without the permission or consent of the other parties, (i) collaterally assign
its rights under this Escrow Agreement to its lenders and (ii) assign its rights
to any of its affiliates or any successor of the business.

        17.    Waivers.    The failure of any Party at any time or times to
require performance of any provision under this Escrow Agreement shall in no
manner affect the right at a later time to enforce the same performance. A
waiver by any Party of any such condition or breach of any term, covenant,
representation, or warranty contained in this Escrow Agreement, in any one or
more instances, shall neither be construed as a further or continuing waiver of
any such condition or breach nor a waiver of any other condition or breach of
any other term, covenant, representation, or warranty contained in this Escrow
Agreement.

        18.    Attachment of Escrow Property; Compliance with Legal
Orders.    In the event that any Escrow Amount shall be attached, garnished or
levied upon by any court order, or the delivery thereof shall be stayed or
enjoined by an order of a court, or any order, judgment or decree shall be made
or entered by any court order affecting the property deposited under this Escrow
Agreement, the Escrow Agent is hereby expressly authorized, in its sole
discretion, to obey and comply with all writs, orders or decrees so entered or
issued, which it is advised by legal counsel of its own choosing is binding upon
it, whether with or without jurisdiction, and in the event that the Escrow Agent
obeys or complies with any such writ, order or decree it shall not be liable to
any of the parties hereto or to any other person, firm or corporation, by reason
of such compliance notwithstanding such writ, order or decree being subsequently
reversed, modified, annulled, set aside or vacated.

[Signature page follows]

5

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Escrow Agreement has been executed by Buyer,
Sellers and the Escrow Agent on the date and year first written above.


 
 
BUYER:
 
 
ROSEBUD MINING CO.
 
 
BY
 
 


--------------------------------------------------------------------------------

Print Name
Title
 
 
PARENT:
 
 
EVERGREEN ENERGY INC.
 
 
BY
 
 


--------------------------------------------------------------------------------

Print Name
Title
 
 
COMPANY:
 
 
BUCKEYE INDUSTRIAL MINING CO.
 
 
BY
 
  


--------------------------------------------------------------------------------

Print Name
Title
 
 
ESCROW AGENT:
 
 
KEYBANK, N.A.
 
 
BY
 
  


--------------------------------------------------------------------------------

Print Name
Title


6

--------------------------------------------------------------------------------



EXHIBIT A

Annual administrative escrow fee payable upon execution of the Escrow Agreement
and annually thereafter on the anniversary date of the account opening  
$2,500.00

--------------------------------------------------------------------------------

*Fee is based on use of the Victory Institutional Money Market Fund with respect
to investment of all Escrowed Funds. Alternative investments directed by the
parties will incur an additional annual custody fee of five (.0005) basis points
on the market value of the investments held in the escrow account.

--------------------------------------------------------------------------------





QuickLinks


ESCROW AGREEMENT
